DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansal et al. U.S. Patent Application Publication 2015/0262936 A1 (the ‘936 reference, of record).
The reference discloses in Figs. 15A-C, paragraph(s) [0061], [0062] and other text an integrated circuit structure as claimed.
Referring to claim 1, the ‘936 reference discloses an integrated circuit structure comprising: 
a first set of conductive structures (interconnects 1543, not visible and underneath power interconnects 1510, 1512, 1514, 1516 (Fig. 15A, paragraph(s) [0058]), one interconnect 1543 is depicted in Fig. 15C, paragraph(s) [0062]) extending in a first direction (vertical direction in Figs. 15A, 15B, horizontal direction in Fig. 15C), being located at a first level (M3 (see 
a second set of conductive structures (generally indicated as M4 track 1588 in Fig. 15B ()paragraph(s) [0061], as M4 layer 1545 in Fig. 15C, paragraph(s) [0062]) extending in the second direction (horizontal direction in Figs. 15A, 15B, depth direction in Fig. 15C), overlapping the first set of conductive structures (1543), being located at a second level (M4) different from the first level (M3), and each conductive structure of the second set of conductive structures (~1588, 1545) being separated from each other in the first direction (vertical direction in Figs. 15A, 15B, horizontal direction in Fig. 15C, but note that ~1588 is not depicted in Fig. 15A and only one (~1588, 1545) is depicted in Figs. 15B and 15C); 
a first set of vias (1542, paragraph(s) [0062]) between the second set of conductive structures (~1588, 1545) and the first set of conductive structures (1543), the first set of vias (1542) coupling the second set of conductive structures (~1588, 1545) to the first set of conductive structures (1542), and each via of the first set of vias (1542) being located where each conductive structure of the second set of conductive structures overlaps each conductive structure of the first set of conductive structures; 
a third set of conductive structures (1510, 1512, 1514, 1516) extending in the first direction (vertical direction in Figs. 15A, 15B, horizontal direction in Fig. 15C), overlapping the second set of conductive structures (~1588, 1545), covering completely, meeting the claim limitation “covering a portion”, of the first set of conductive structures (1543), and being located at a third level (M5) different from the first level (M3) and the second level (M4), each conductive structure of the third set of conductive structures (1510, 1512, 1514, 1516) being separated from each other in the second direction (horizontal direction in Figs. 15A, 15B, depth direction in Fig. 15C); and 
a second set of vias (also labeled 1542, paragraph(s) [0062]) between the third set of conductive structures (1510, 1512, 1514, 1516) and the second set of conductive structures (~1588, 1545), the second set of vias (1542) coupling the third set of conductive structures (1510, 1512, 1514, 1516) to the second set of conductive structures (~1588, 1545), and each via .

3.	Claims 1-4, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maede U.S. Patent Application Publication 2009/0152728 A1 (the ‘728 reference, of record).
The reference discloses in Figs. 2’s and 3, paragraph(s) [0033] through [0042] and other text an integrated circuit structure as claimed.
Referring to claim 1, the ‘728 reference discloses an integrated circuit structure comprising: 
a first set of conductive structures (Lc4, paragraph(s) [0037]) extending in a first direction (horizontal direction in Figs. 2A-2E and 3, and note that Figs. 2A-2E are plan views of the same structure, paragraph(s) [0032]), being located at a first level (L1), and each conductive structure of the first set of conductive structures (Lc4) being separated from each other in a second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3) different from the first direction; 
a second set of conductive structures (Lc3, paragraph(s) [0036]) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the first set of conductive structures (Lc4) (see Fig. 3), being located at a second level (L2) different from the first level (L1), and each conductive structure of the second set of conductive structures (Lc3) being separated from each other in the first direction (horizontal direction in Figs. 2A-2E and 3); 
a first set of vias (V3, paragraph(s) [0042]) between the second set of conductive structures (Lc3) and the first set of conductive structures (Lc4), the first set of vias (V3) coupling the second set of conductive structures (Lc3) to the first set of conductive structures (Lc4), and each via of the first set of vias (V3) being located where each conductive structure of the second set of conductive structures overlaps each conductive structure of the first set of conductive structures (see Fig. 3); 
a third set of conductive structures (Lc2, paragraph(s) [0034]) extending in the first direction (horizontal direction in Figs. 2A-2E and 3), overlapping the second set of conductive 
a second set of vias (V2, paragraph(s) [0041]) between the third set of conductive structures (Lc2) and the second set of conductive structures (Lc3), the second set of vias (V2) coupling the third set of conductive structures (Lc2) to the second set of conductive structures (Lc3), and each via of the second set of vias (V2) being located where each conductive structure of the third set of conductive structures overlaps each conductive structure of the second set of conductive structures (see Fig. 3).
Referring to claim 2, the reference further discloses:
a fourth set of conductive structures (Lc1, paragraph(s) [0033]) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the third set of conductive structures (Lc2) and the first set of conductive structures (Lc4), covering completely, meeting the claim limitation “covering a portion of”, the second set of conductive structures (Lc3), being located at a fourth level (L4) different from the first level (L1), the second level (L2) and the third level (L3), and each conductive structure of the fourth set of conductive structures (Lc1) being separated from each other in the first direction (horizontal direction in Figs. 2A-2E and 3); and 
a third set of vias (V1, paragraph(s) [0039]) between the fourth set of conductive structures (Lc1) and the third set of conductive structures (Lc2), the third set of vias (V1) coupling the fourth set of conductive structures to the third set of conductive structures, and each via of the third set of vias (V1) being located where each conductive structure of the fourth set of conductive structures (Lc1) overlaps each conductive structure of the third set of conductive structures (Lc2).
Referring to claim 3, the reference further discloses that:
the second set of conductive structures (Lc3) comprises: 
a first structure (Lc3) extending in the second direction; and 

the fourth set of conductive structures (Lc1) comprises: 
a third structure (Lc1) extending in the second direction; and 
a fourth structure (another Lc1) extending in the second direction, the fourth structure being separated from the third structure in the first direction.
Referring to claim 4, Figs. 2A-2E, 3 and 4 depict that a center of the first set of vias (V3), a center of the second set of vias (V2), and a center of the third set of vias (V1) are aligned in the first direction and the second direction.
Referring to claim 8, the reference further discloses that:
the first set of conductive structures (Lc4) comprises: 
a first conductive structure (Lc4) extending in the first direction; and 
a second conductive structure (another Lc4) extending in the first direction, the second conductive structure being separated from the first conductive structure in the second direction; 
the third set of conductive structures (Lc2) comprises: 
a third conductive structure (Lc2) extending in the first direction and covering a portion of the first conductive structure; and 
a fourth conductive structure (another Lc2) extending in the first direction and covering the portion of the second conductive structure, the fourth conductive structure being separated from the third conductive structure in the second direction.
Referring to claim 9, Figs. 2A-2E and 4 depict that the second set of conductive structures (Lc3) have a same width as the fourth set of conductive structures (Lc1).
Referring to claim 10, Figs. 2A-2E and 4 depict that the second set of conductive structures (Lc3) have a same length as the fourth set of conductive structures (Lc1).

Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an integrated circuit structure comprising: 

a second conductive structure (another Lc4) extending in the first direction, being located at the first level (L1), and being separated from the first conductive structure (Lc4) in a second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3) different from the first direction; 
a first set of conductive structures (Lc3) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the first conductive structure (Lc4) and the second conductive structure (the another Lc4), being located at a second level (L2) different from the first level (L1), and each conductive structure of the first set of conductive structures (Lc3) being separated from each other in the first direction (horizontal direction in Figs. 2A-2E and 3); 
a first set of vias (V3) between the first set of conductive structures (Lc3) and each of the first conductive structure (Lc4) and the second conductive structure (the another Lc4), the first set of vias (V3) coupling the first set of conductive structures to each of the first conductive structure and the second conductive structure, and each via of the first set of vias being located where each conductive structure of the first set of conductive structures overlaps each of the first conductive structure and the second conductive structure; and 
a third conductive structure (Lc2, paragraph(s) [0034]) extending in the first direction (horizontal direction in Figs. 2A-2E and 3), overlapping the first set of conductive structures (Lc3), covering completely, meeting the claim limitation “covering a portion of”, the first conductive structure (Lc4), being located at a third level (L3) different from the first level (L1) and the second level (L2).
Referring to claim 12, the reference further discloses:
a fourth conductive structure (another Lc2) extending in the first direction (horizontal direction in Figs. 2A-2E and 3), overlapping the first set of conductive structures (Lc3), covering completely, meeting the claim limitation “covering a portion of”, the second conductive structure (the another Lc4), being located at the third level (L3), and being separated from the 
a second set of vias (V2, paragraph(s) [0041]) between the first set of conductive structures (Lc3) and each of the third conductive structure (Lc2) and the fourth conductive structure (the another Lc2), the second set of vias (V2) coupling the first set of conductive structures to each of the third conductive structure and the fourth conductive structure, and each via of the second set of vias (V2) being located where each conductive structure of the first set of conductive structures is overlapped by each of the third conductive structure and the fourth conductive structure.
Referring to claim 13, the reference further discloses:
a second set of conductive structures (Lc1, paragraph(s) [0033]) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the third conductive structure (Lc2) and the fourth conductive structure (the another Lc2), covering completely, meeting the claim limitation “covering a portion of”, the first set of conductive structures (Lc3), being located at a fourth level (L4) different from the first level (L1), the second level (L2) and the third level (L3), and each conductive structure of the second set of conductive structures (Lc1) being separated from each other in the first direction (horizontal direction in Figs. 2A-2E and 3); and 
a third set of vias (V1, paragraph(s) [0039]) between the second set of conductive structures (Lc1) and each of the third conductive structure (Lc2) and the fourth conductive structure (the another Lc2), the third set of vias (V1) coupling the second set of conductive structures to each of the third conductive structure and the fourth conductive structure, and each via of the third set of vias being located where each conductive structure of the second set of conductive structures overlaps each of the third conductive structure and the fourth conductive structure.

Referring to claim 16 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 11 where applicable, the reference discloses an integrated circuit structure comprising: 

a first conductive structure (Lc3) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the first set of conductive structures (Lc4), and being located at a second level (L2) different from the first level (L1); 
a second conductive structure (another Lc3) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the first set of conductive structures (Lc4), being located at the second level (L2), and being separated from the first conductive structure (Lc3) in the first direction (horizontal direction in Figs. 2A-2E and 3); 
a first set of vias (V3) between the first set of conductive structures (Lc4) and each of the first conductive structure (Lc3) and the second conductive structure (the another Lc3), the first set of vias (V3) coupling the first set of conductive structures to each of the first conductive structure and the second conductive structure, and each via of the first set of vias (V3) being located where each of the first conductive structure and the second conductive structure overlaps each conductive structure of the first set of conductive structures; and 
a second set of conductive structures (Lc2) extending in the first direction (horizontal direction in Figs. 2A-2E and 3), overlapping the first conductive structure (Lc3) and the second conductive structure (the another Lc3), covering a portion of at least the first conductive structure (Lc3) or the second conductive structure (the another Lc3), and being located at a third level (L3) different from the first level (L1) and the second level (L2), and each conductive structure of the second set of conductive structures (Lc2) being separated from each other in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3).
Referring to claim 17, the reference further discloses:
a second set of vias (V2, paragraph(s) [0041]) between the second set of conductive structures (Lc2) and each of the first conductive structure (Lc3) and the second conductive structure (the another Lc3), the second set of vias (V2) coupling the second set of conductive 
Referring to claim 18, the reference further discloses:
a third conductive structure (Lc1, paragraph(s) [0033]) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the second set of conductive structures (Lc2), covering a portion of a conductive structure of the second set of conductive structures (Lc2), and being located at a fourth level (L4) different from the first level (L1), the second level (L2) and the third level (L3); 
a fourth conductive structure (another Lc1) extending in the second direction (vertical direction in Figs. 2A-2E, depth direction in Fig. 3), overlapping the second set of conductive structures (Lc2), covering a portion of another conductive structure of the second set of conductive structures (Lc2), being located at the fourth level (L4), and being separated from the third conductive structure (Lc1) in the first direction (horizontal direction in Figs. 2A-2E and 3); and 
a third set of vias (V1, paragraph(s) [0039]) between the second set of conductive structures (Lc2) and each of the third conductive structure (Lc1) and the fourth conductive structure (the another Lc1), the third set of vias (V1) coupling the second set of conductive structures to each of the third conductive structure and the fourth conductive structure, and each via of the third set of vias (V1) being located where each conductive structure of the second set of conductive structures is overlapped by each of the third conductive structure and the fourth conductive structure.
Referring to claim 19, Figs. 2A-2E and 4 depict that:
the first set of conductive structures (Lc4) have a same width as the second set of conductive structures (Lc2); and 
at least the first conductive structure (Lc3) or the second conductive structure (the another Lc3) has a same length as at least the third conductive structure (Lc1) or the fourth conductive structure (the another Lc1).

4.	Claims 1, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn U.S. Patent Application Publication 2010/0127347 A1 (the ‘347 reference).
The reference discloses in Figs. 1, 2A and 2B, paragraph(s) [0025] and other text an integrated circuit structure as claimed.
Referring to claim 1, the ‘347 reference discloses an integrated circuit structure comprising: 
a first set of conductive structures (T9, T10, paragraph(s) [0028], [0039]) extending in a first direction (x, see Fig. 2A), being located at a first level, and each conductive structure of the first set of conductive structures (T9, T10) being separated from each other in a second direction (z) different from the first direction; 
a second set of conductive structures (216, 218, paragraph(s) [0028]) extending in the second direction (z), overlapping the first set of conductive structures (T9, T10), being located at a second level (see Fig. 2A) different from the first level, and each conductive structure of the second set of conductive structures (216, 218) being separated from each other in the first direction (x); 
a first set of vias (252, see Fig. 2B, paragraph(s) [0034]) between the second set of conductive structures (216, 218) and the first set of conductive structures (T9, T10), the first set of vias (252) coupling the second set of conductive structures to the first set of conductive structures, and each via of the first set of vias (252) being located where each conductive structure of the second set of conductive structures (216, 218) overlaps each conductive structure of the first set of conductive structures (T9, T10) (best visualized in Figs. 2A and 2B); 
a third set of conductive structures (T4, T5, paragraph(s) [0028]) extending in the first direction (x), overlapping the second set of conductive structures (216, 218), covering a portion of the first set of conductive structures (T9, T10), and being located at a third level different from the first level and the second level (see Fig. 2A), each conductive structure of the third set of conductive structures (T4, T5) being separated from each other in the second direction (z); and 
a second set of vias (250, 254, paragraph(s) [0034]) between the third set of conductive structures (T4, T5) and the second set of conductive structures (216, 218), the second set of 
Referring to claim 11 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an integrated circuit structure comprising: 
a first conductive structure (T9) extending in a first direction (x) and being located at a first level; 
a second conductive structure (T10) extending in the first direction (x), being located at the first level, and being separated from the first conductive structure (T9) in a second direction (z) different from the first direction; 
a first set of conductive structures (216, 218) extending in the second direction (z), overlapping the first conductive structure (T9) and the second conductive structure (T10), being located at a second level different from the first level, and each conductive structure of the first set of conductive structures (216, 218) being separated from each other in the first direction (x); 
a first set of vias (252) between the first set of conductive structures (216, 218) and each of the first conductive structure (T9) and the second conductive structure (T10), the first set of vias (252) coupling the first set of conductive structures (216, 218) to each of the first conductive structure (T9) and the second conductive structure (T10), and each via (252) of the first set of vias (252) being located where each conductive structure of the first set of conductive structures (216, 218) overlaps each of the first conductive structure (T9) and the second conductive structure (T10); and 
a third conductive structure (T4, paragraph(s) [0028]) extending in the first direction (x), overlapping the first set of conductive structures (216, 218), covering a portion of the first conductive structure (T9), being located at a third level different from the first level  and the second level (see Fig. 2A).
Referring to claim 12, the reference further discloses:

a second set of vias (250, 254, paragraph(s) [0034]) between the first set of conductive structures (216, 218) and each of the third conductive structure (T4) and the fourth conductive structure (T5), the second set of vias (250,254) coupling the first set of conductive structures to each of the third conductive structure and the fourth conductive structure, and each via of the second set of vias (250, 254) being located where each conductive structure of the first set of conductive structures (216,218) is overlapped by each of the third conductive structure (T4) and the fourth conductive structure (T5).
Referring to claim 16 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 11 where applicable, the reference discloses an integrated circuit structure comprising: 
a first set of conductive structures (T9, T10) extending in a first direction (x) and being located at a first level, and each conductive structure of the first set of conductive structures (T9, T10) being separated from each other in a second direction (z) different from the first direction; 
a first conductive structure (216) extending in the second direction (z), overlapping the first set of conductive structures (T9, T10), and being located at a second level different from the first level; 
a second conductive structure (218) extending in the second direction (z), overlapping the first set of conductive structures (T9, T10), being located at the second level, and being separated from the first conductive structure in the first direction (x); 
a first set of vias (252) between the first set of conductive structures (T9, T10) and each of the first conductive structure (216) and the second conductive structure (218), the first set of vias (252) coupling the first set of conductive structures to each of the first conductive structure and the second conductive structure, and each via of the first set of vias (252) being located 
a second set of conductive structures (T4, T5) extending in the first direction (x), overlapping the first conductive structure (216) and the second conductive structure (218), covering a portion of at least the first conductive structure (216) or the second conductive structure (218), and being located at a third level different from the first level and the second level, and each conductive structure of the second set of conductive structures (T4, T5) being separated from each other in the second direction (z).
Referring to claim 17, the reference further discloses:
a second set of vias (250, 254, paragraph(s) [0034]) between the second set of conductive structures (T4, T5) and each of the first conductive structure (216) and the second conductive structure (218), the second set of vias (250, 254) coupling the second set of conductive structures to each of the first conductive structure and the second conductive structure, and each via of the second set of vias (250, 254) being located where the second set of conductive structures (T4, T5) overlaps each of the first conductive structure (216) and the second conductive structure (218).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Maede U.S. Patent Application Publication 2009/0152728 A1 (the ‘728 reference, of record) in view of Chua-Eoan et al. U.S. Patent Application Publication 2006/0184808.
	Referring to claims 7 and 15, the ‘728 reference discloses the first set of conductive structures (Lc4) and the first conductive structure (Lc4) as detailed above for claims 2 and 11, but does not discloses that (claim 7) a conductive structure of the first set of conductive structures is electrically coupled to a drain terminal of a transistor, the transistor being part of a standard cell, and the conductive structure of the first set of conductive structures corresponds to an output pin of the integrated circuit structure, and that (claim 15) the first conductive structure is electrically coupled to a source terminal of a first transistor, the first transistor being part of a standard cell, and the first conductive structure corresponds to an output pin of the integrated circuit structure. 
	Chua-Eoan, in disclosing an integrated circuit structure including a set of conductive structure (leads providing connection for drain terminal 119, source terminal 118, output pin (output terminal 122) (Figs. 4, 5, 10, paragraph(s) [0042])) including a conductive structure (lead for output pin 122), teaches that the conductive structure be utilized in a supply current switch circuit (SCSC 134, paragraph(s) [0042]), which is a standard cell (paragraph(s) [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reference’s conductive structure and first conductive structure in a supply current switch circuit.  One would have been motivated to make such a modification in view of the teachings in Chua-Eoan to expand the economic base of the conductive structure and the first conductive structure of the integrated circuit structure.
Thus, such a modification would have resulted in an integrated circuit wherein:
in reference to claim 7, a conductive structure (Lc4) of the first set of conductive structures (Lc4) would have been electrically coupled to a drain terminal (119) of a transistor (FET 117), the transistor being part of a standard cell (SCSC 134); and the conductive structure of the first set of conductive structures would have corresponded to an output pin (122) of the integrated circuit structure; and,
in reference to claim 15, the first conductive structure (Lc4) would have been electrically coupled to a source terminal (118) of a first transistor (FET 117), the first transistor being part of a standard cell (SCSC 134); and the first conductive structure (Lc4) would have corresponded to an output pin (122) of the integrated circuit structure.  

Allowable Subject Matter
s 5, 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious an integrated circuit structure with all exclusive limitations as recited in claims 5, 6, 14 and 20, which may be characterized in that (claim 5) the first set of conductive structures have a different length from the third set of conductive structures, (claim 6) at least the first set of conductive structures, the second set of conductive structures, the third set of conductive structures or the fourth set of conductive structures is between the first power rail and the second power rail, or in that (claims 14 and 20) in that at least the first set of conductive structures, the second set of conductive structures, the first conductive structure, the second conductive structure, the third conductive structure or the fourth conductive structure is between the first power rail and the second power rail.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



01-26-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818